
	

114 HR 4219 IH: To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Kazakhstan.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4219
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Boustany (for himself and Mr. Meeks) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the
			 products of Kazakhstan.
	
	
 1.FindingsCongress finds the following: (1)Kazakhstan allows its citizens the right and opportunity to emigrate, free of any heavy tax on emigration or on the visas or other documents required for emigration and free of any tax, levy, fine, fee, or other charge on any citizens as a consequence of the desire of those citizens to emigrate to the country of their choice.
 (2)Kazakhstan has been found to be in full compliance with the freedom of emigration requirements under title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.) since 1994.
 (3)Kazakhstan has received normal trade relations treatment since concluding a bilateral trade agreement with the United States that entered into force in 1992.
 (4)On July 27, 2015, the Ministerial Conference of the World Trade Organization invited Kazakhstan to accede to the World Trade Organization.
			2.Termination of application of title IV of the Trade Act of 1974 to the products of Kazakhstan
 (a)Presidential Determinations and Extension of Nondiscriminatory TreatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
 (1)determine that such title should no longer apply to Kazakhstan; and (2)after making a determination under paragraph (1) with respect to Kazakhstan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Kazakhstan.
 (b)Termination of Applicability of Title IVOn and after the date on which the President extends nondiscriminatory treatment to the products of Kazakhstan pursuant to subsection (a), title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.) shall cease to apply to Kazakhstan.
			
